DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 02/28/2022, the amendment/reconsideration has been considered. Claims 21, and 29-37 have been amended. Claims 21-40 are pending for examination as cited below.	

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. In remarks applicant argues in substance that:
	(a)	Applicant argues that cited prior art fails to disclose, “the first computing device is configured to send…a user selected command that causes an adjustment to a parameter of the second computing device.”
	Examiner respectfully disagree because newly added art “Kominac” discloses a similar concept e.g. [0053] Embodiments of the present disclosure can establish and maintain simultaneous remote desktop connections to a single or multiple Windows, Mac OS, or Linux servers and enable all remote sessions to be displayed and interacted independently within the user's browser application. Embodiments of the present disclosure can be rendered in real-time and be displayed as a web page on the remote client, e.g., a user device such as a smart phone. All user mouse, touch and keyboard input may be captured within the browser window and converted into the input format needed by the remote desktop machine, which may utilize common desktop protocols, e.g., independent computing architecture (ICA) by Citrix Systems, remote desktop protocol (RDP) by Microsoft, and PC-over-IP (PCoIP) by Taradici, etc.
	(b)	Applicant further argues that cited references does not teach, wherein the parameter corresponds to at least one of a fan speed and a clock speed of the second computing device.
	Examiner respectfully disagree because, Schm clearly teaches to control the fan speed e.g. [0021], A server management engine (which may be, for example, part of a BMC) may be an application that allows for an administrator to remotely monitor and manage the computing device, which may include remotely monitoring the status of hardware (e.g., enclosure temperature), remotely controlling certain hardware of the computing device (e.g., increasing fan speed), remotely accessing firmware settings (e.g., Basic Input/Output System (BIOS) or Unified Extensible Firmware Interface (UEFI)), remotely installing an operating system, remotely correcting issues that prevent booting, remotely powering on or off the device, and so on.
	Further, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-23, 26-31, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semper et al. (Pub. No.: US 2007/0286123 A1), hereinafter “Sem” in view of Kominac et al. (Pub. No.: US2016/0127476 A1), hereinafter “Kom”.

As to claim 21, Sem discloses, an apparatus (Sem, Abstrac). comprising: 
a first computing device (Sem, fig.1, step102, mobile device, a first base station); and 
a communication interface (Sem, fig.1, mobile device e.g. antenna); 
wherein the first computing device is configured to: 
send, via the communication interface, a session request comprising connection data to a second computing device external to the apparatus, wherein the connection data includes data provided by the second computing device (Sem, fig.1, [0018], In step 106, the BS-T receiving the mobile device during handoff may negotiate a communication session with the PDSN-T using the configuration information.);
receive, via the communication interface, session data from the second computing (Sem, fig.1, [0018], In step 108, after negotiating the new communication session with the PDSN-T, the BS-T sends information corresponding to the new session to the mobile device.); 
Sem however is silent on disclosing explicitly, send, via the communication interface, a user selected command that causes an adjustment to a parameter of the second computing device.
Kom discloses a similar concept, send, via the communication interface, a user selected command that causes an adjustment to a parameter of the second computing device (Kom, [0053], first computing device can be rendered in real-time and be displayed as a web page on the remote client, e.g., a user device such as a smart phone. All user mouse, touch and keyboard input may be captured within the browser window and converted into the input format needed by the remote desktop machine, which may utilize common desktop protocols, e.g., independent computing architecture (ICA) by Citrix Systems, remote desktop protocol (RDP) by Microsoft, and PC-over-IP (PCoIP) by Taradici, etc.).
Therefore, before the effective filing date of the instant application it would have been obvious to one or the skilled in the art to incorporate the teachings of “Kom” into those of “Sem” to provide an apparatus, to facilitate access and control of a remote desktop of a remote machine by a web browser at a client device through a transcoding server without installing proprietary plug-ins or protocols on the client device. A transcoding server may translate user input requests from a web browser into input calls compatible with a remote desktop display protocol.

As to claim 29. The combined systemof Sem and Kom discloses the invention as in parent claim above, including, a method (Sem, Abstract) comprising: 
sending, from a first computing device, a session request comprising connection data to a second computing device, wherein the connection data includes data provided by the second computing device (Sem, fig.1, [0018], In step 106, the BS-T receiving the mobile device during handoff may negotiate a communication session with the PDSN-T using the configuration information.); 
receiving, from the second computing device, session data (Sem, fig.1, [0018], In step 108, after negotiating the new communication session with the PDSN-T, the BS-T sends information corresponding to the new session to the mobile device.); 
sending, from the first computing device, a command that causes an adjustment to a parameter of the second computing device (Sem, fig.1, [0018], This enables the mobile device to connect to the PDSN-T using the second communication session without having to negotiate the new session itself.).

As to claim 37. The combined system of Sem and Kom discloses the invention as in parent claim above, including, a non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by a processor (Sem, [0006]) to: 
send, from a first computing device, a session request comprising connection data to a second computing device, wherein the connection data includes data provided by the second computing device (Sem, fig.1, [0018], In step 106, the BS-T receiving the mobile device during handoff may negotiate a communication session with the PDSN-T using the configuration information.); 
receive, from the second computing device, session data (Sem, fig.1, [0018], In step 108, after negotiating the new communication session with the PDSN-T, the BS-T sends information corresponding to the new session to the mobile device.); 
send, from the first computing device, a command that causes an adjustment to a parameter of the second computing device (Sem, fig.1, [0018], This enables the mobile device to connect to the PDSN-T using the second communication session without having to negotiate the new session itself.).

As to claim 22. The combined systemof Sem and Kom discloses the invention as in parent claim above, including, wherein the data obtained from the second computing device includes data for establishing a session (Sem, fig.1, [0018], In step 108, after negotiating the new communication session with the PDSN-T, the BS-T sends information corresponding to the new session to the mobile device.).

As to claim 23. The combined systemof Sem and Kom discloses the invention as in parent claim above, including, wherein the first computing device is configured to send the command responsive to receiving diagnostic data from the second computing device (Sem, fig.1, [0018], This enables the mobile device to connect to the PDSN-T using the second communication session without having to negotiate the new session itself.).

As to claim 26. The combined systemof Sem and Kom discloses the invention as in parent claim above, including, wherein the session request is a request to establish a session (Sem, fig.1, step-102], [0017]).
As to claim 27. Sem and Kom discloses the invention as in parent claim above. Sem and Kom however are silent on disclosing explicitly, wherein the connection data includes data obtained from an image displayed by the second computing device (Kom, [0006], The transcoding servers may further include a module or functionality, e.g., machine-readable instructions, to translate user input requests received (as HTTP requests) from a web browser into corresponding input calls in a protocol/language compatible with one or more remote desktop clients for accessing one or more remote machines. The transcoding servers can receive information/data from, e.g., drawing commands, from one or more remote machines via the one or more remote desktop clients and translate the information/data into a protocol/language compatible with the associated web browser(s).

As to claim 28. The apparatus as recited in claim 21, wherein the connection data comprises one or more of a server Internet Protocol address for the second computing device, a server hostname for the second computing device, a server listening port for the second computing device, and a server authentication code (Sem, fig.5, step-510 and step-512, [0036]).


    PNG
    media_image1.png
    512
    660
    media_image1.png
    Greyscale


As to claim 30, is rejected for same rationale as applied to claim 22 above.

As to claim 31, is rejected for same rationale as applied to claim 23 above.

As to claim 34, is rejected for same rationale as applied to claim 26 above.

As to claim 35, is rejected for same rationale as applied to claim 27 above.
As to claim 36, is rejected for same rationale as applied to claim 28 above.

As to claim 38, is rejected for same rationale as applied to claim 22 above.

As to claim 39, is rejected for same rationale as applied to claim 23 above.

As to claim 40, is rejected for same rationale as applied to claim 27 above.

Claim 24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sem and Kom” in view of Schmitz et al. (Pub. No.: US 2018/0121087 A1), hereinafter “Schm”.

As to claim 24. Sem and Kom discloses the invention as in parent claim above. Sem and Kom however are silent on disclosing explicitly, wherein the parameter corresponds to at least one of a fan speed and a clock speed of the second computing device.
Schm discloses a similar concept, wherein the parameter corresponds to at least one of a fan speed and a clock speed of the second computing device (Schm, [0021], part of a BMC) may be an application that allows for an administrator to remotely monitor and manage the computing device, which may include remotely monitoring the status of hardware (e.g., enclosure temperature), remotely controlling certain hardware of the computing device (e.g., increasing fan speed)).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of “Schm’ into those of “Sem and Kom” in order to provide the register based BMC module to remotely control the server hardware. Such a system will enable the admin to adjust the component performance remotely such a processor fan speed, temperature etc.). 

As to claim 32, is rejected for same rationale as applied to claim 24 above.

Claims 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sem as applied to parent claims above in view of Haot et al. (Patent No.: US 8,128,503 A1), hereinafter “Hoat’.

 As toclaim 25, Sem discloses the invention as in parent claims above. Sem however is silent on disclosing explicitly, wherein the command corresponds to a video recorder command for a software application.
Hoat discloses a similar concept as, wherein the command corresponds to a video recorder command for a software application (Hoat, col.2, lines 20-31, also see col.4, lines 63-67, The games typically include a graphic engine to connect to the video card, such as (for example) DirectX or OpenGL (see fig.5, , showing that : game 501 may provide output to graphic engine 503, which may provide output to video card 505, which may provide output to monitor 507)). 
Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Hoat” into those of “Sem and Schm” in order to provide a system for live video/audio broadcasting (e.g., game broadcasting). Such a system will also manage a situation where the recording is performed on a separate computer or device that is not the game device, the cable output of the game device may be connected to a capture device which reroutes the frames into the computer.

As to claim 33, is rejected for same rationale as applied to claim 25 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Mehta et al. US 20170251347 A1, is one of the most pertinent art in the field of invention and discloses, systems, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders.
Ramoutar et al. US 20180077124 A1, is yet another one of the most pertinent art in the field of invention and discloses, a secure wireless device and a method for secure wireless communication between a secure wireless device and a mobile device using NFC. The devices have a common seed value, which may be provided to the secure wireless device by the mobile device when they are is physical contact. During contact the mobile device sends a pairing request and credentials to the secure device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/           Primary Examiner, Art Unit 2446